ORDER
hOn the showing made, we are unable to determine whether the disciplinary board acted arbitrarily, capriciously or unreasonably in approving the dismissal of the complaint against respondent. Supreme Court Rule XIX, § 30(C). However, given the allegations made by the complainant, we believe the disciplinary board erred in not directing that the matter be investigated further pursuant to Supreme Court Rule XIX, § 30(A). Accordingly, this matter is remanded to the Office of Disciplinary Counsel to conduct further investigation pursuant to Supreme Court Rule XIX, § 11(B).
NEW ORLEANS, LOUISIANA, this -day of_, 2016.
*986FOR THE COURT:

M

/s/ Justice, Supreme Court of Louisiana
HUGHES, J., would deny the petition for'leave to appeal dismissal of complaint.